NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LORRAINE BATES; CHARLES                 No. 14-35397
EHRMAN BATES; EILEEN BURKE; JACI
EVANS, as Successor Personal            D.C. No. 3:13-cv-00580-PK
Representative for the Estate of Thomas
Marier; and DALLA FRANCIS, as Personal
Representative for the Estate of George MEMORANDUM*
Alexander,

                Plaintiffs - Appellants,

 v.

BANKERS LIFE AND CASUALTY
COMPANY, an Illinois insurance company;
CNO FINANCIAL GROUP, Inc., a
Delaware corporation,

                Defendants - Appellees.

                   Appeal from the United States District Court
                             for the District of Oregon
                   Paul J. Papak II, Magistrate Judge, Presiding

                      Argued and Submitted October 4, 2016
                               Portland, Oregon

Before: CLIFTON, MURGUIA, and NGUYEN, Circuit Judges.

      On February 24, 2017, we certified the following question of state law to the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Oregon Supreme Court:

      Does a plaintiff state a claim under Oregon Revised Statutes §
      124.110(1)(b) for wrongful withholding of money or property where it
      is alleged that an insurance company has in bad faith delayed the
      processing of claims and refused to pay benefits owed under an
      insurance contract?
The Oregon Supreme Court answered our certified question on January 19, 2018.

Bates v. Bankers Life & Cas. Co., 408 P.3d 1081, 1082–83 (Or. 2018)

(“Allegations that an insurance company, in bad faith, delayed the processing of

claims and refused to pay benefits owed to vulnerable persons under an insurance

contract do not state a claim under ORS 124.110(1)(b) for wrongful withholding of

‘money or property.’”). In light of the Oregon Supreme Court’s answer, we

conclude that the district court’s dismissal of Appellants’ elder abuse claim under

Oregon Revised Statutes § 124 et seq. was proper, and we affirm.

      AFFIRMED.




                                         2